ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




           Deutsche Bank National Trust Co. v. Akbulut, 2012 IL App (1st) 112978




Appellate Court            DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture
Caption                    Trustee for American Home Mortgage Investment Trust 2007-2, Plaintiff-
                           Appellee, v. NASIF AKBULUT, Defendant-Appellant.



District & No.             First District, Fourth Division
                           Docket No. 1-11-2978


Rule 23 Order filed        August 23, 2012
Rule 23 Order
withdrawn                  October 15, 2012
Opinion filed              October 18, 2012


Held                       The amended affidavit of service filed in plaintiff’s foreclosure action
(Note: This syllabus       averring that the person who served defendant was an employee of an
constitutes no part of     agency appointed to serve process for plaintiff cured any defect in the
the opinion of the court   return of service.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-CH-17062; the
Review                     Hon. Daniel Patrick Brennan, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Stephen Richek, of Chicago, for appellant.
Appeal
                           Louis J. Manetti, Jr., of Codilis & Associates, P.C., of Burr Ridge, for
                           appellee.


Panel                      JUSTICE PUCINSKI delivered the judgment of the court, with opinion.
                           Justices Fitzgerald Smith and Sterba concurred in the judgment and
                           opinion.



                                             OPINION

¶1          In this mortgage foreclosure action, defendant-appellant Nasif Akbulut appeals from an
        order of the circuit court of Cook County denying his motion to quash the personal service
        obtained on him by plaintiff-appellee, Deutsche Bank National Trust Company, as indenture
        trustee for American Home mortgage investment trust 2007-2 (Deutsche Bank). Akbulut
        contends that service was not properly obtained on him because the return of service does
        not state that the special process server, Terry Ryan, was appointed to serve process or that
        he was an employee of one of three private detective agencies which had been appointed to
        serve process for Deutsche Bank. For these reasons, Akbulut contends that service on him
        should have been quashed.
¶2          On April 19, 2010, Deutsche Bank filed this mortgage foreclosure action against Akbulut
        on property commonly known as 4344 North Mobile Avenue in Chicago. Akbulut was
        personally served at that address on April 20, 2010 by Ryan. Ryan’s affidavit of service bore
        a signature line with Ryan’s name and “License(s): Agency: 117-001101.” The bottom left
        corner of the affidavit lists United Processing, Incorporated, along with its address and phone
        number. United Processing was one of three detective agencies appointed to serve process
        for Deutsche Bank. Akbulut did not answer or otherwise appear and on April 13, 2011, a
        judgment for foreclosure and sale was entered in favor of Deutsche Bank. The property was
        then sold at public auction to Deutsche Bank for $546,907.76 on July 15, 2011.
¶3          On July 19, 2011, Akbulut filed a motion to quash service, asserting that there was no
        evidence “in the [c]ourt file or otherwise” that Ryan was appointed to serve process and that
        service by an unappointed special process server was invalid. Plaintiff’s response to this
        motion included an amended affidavit of service by Ryan, averring that he was “an employee
        or agent of United Processing, Inc., a licensed private detective agency, license number 117-
        001101, appointed by the court to serve process” in the cause. Akbulut filed no
        counteraffidavit. Akbulut’s motion to quash was denied on September 28, 2011, and on that
        same day the court granted Deutsche Bank’s motion to confirm the sale of the property. This
        appeal ensued.
¶4          Akbulut’s sole contention on appeal is that service on him should have been quashed

                                                 -2-
     because there was insufficient proof that Ryan, the special process server who served him,
     was an employee of one of the three detective agencies appointed to serve process for
     Deutsche Bank. A judgment entered by a court that lacks jurisdiction of the parties is void
     and may be attacked at any time in any court. State Bank of Lake Zurich v. Thill, 113 Ill. 2d
     294, 309 (1986). Accordingly, a judgment which is obtained without proper service of
     process is void. State Bank, 113 Ill. 2d at 308-09; see Klein v. La Salle National Bank, 155
     Ill. 2d 201, 206 (1993).
¶5        Akbulut notes that when a private detective agency is appointed to serve process, it must
     utilize one of its employees to accomplish that service. 735 ILCS 5/2-202(a-5) (West 2010).
     As Akbulut also notes, Ryan’s original return of service did not specify that Ryan was an
     employee of a private detective agency. But Akbulut has failed to cite any authority
     supporting his implicit contention that the failure to mention a process server’s employment
     status in the return of process invalidates service. In C.T.A.S.S.&U. Federal Credit Union v.
     Johnson, 383 Ill. App. 3d 909, 912 (2008), cited by Akbulut, the court found that at the time
     process was served, the detective serving process had not yet been appointed as special
     process server. Here, Deutsche Bank filed an amended affidavit of service in which Ryan
     averred that he was an employee or agent of United Processing, which was one of the three
     detective agencies appointed to serve process for Deutsche Bank. The circuit court was
     entitled to rely upon this amended affidavit to cure any defect in the return of process. See
     State Bank, 113 Ill. 2d at 306-07.
¶6        For the reasons set forth in this opinion, we affirm the judgment of the circuit court of
     Cook County.

¶7      Affirmed.




                                              -3-